EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with John Freeman on May 12, 2022 and May 20, 2022.

The application has been amended as follows: 

Abstract (Amended).







The invention relates to a method and apparatus for image compression, particularly to an improved block-coding apparatus and method for image compression. Image compression systems such as JPEG and JPEG2000 are known and popular standards for image compression. Many of the advantageous features of JPEG2000 derive from the use of the EBCOT algorithm (Embedded Block-Coding with Optimized Truncation). One drawback of the JPEG2000 standards is computational complexity. This application discloses a relatively fast block-coding algorithm, particularly as compared with the standardJPEG2000 EBCOT algorithm. Computational complexity is reduced. 


	 Claim 107. (Currently Amended) A method of decompressing imagery that has been compressed using a method involving wavelet transformation of the image, where subband image samples are formed into code-blocks encoded into a plurality of bit streams that are able to be decoded concurrently, the plurality of bit streams including at least two separate bit-streams wherein significance information is encoded on a  group-by-group basis within the at least two separate bit-streams comprising: 
a first bit-stream that encodes a group significance symbol for all groups identified as all zero context (AZC) groups, where the group significance symbol indicates whether or not any sample in a group is significant, and 
a second bit-stream that jointly encodes the significance of all samples in the group, for non-AZC groups and significant AZC groups, where at least one sample in the group is significant, the at least two separate bit-streams being able to be concurrently decoded, and 
wherein magnitude-minus-one value and sign information for significant samples, is coded using codes that depend only on the significance and magnitude-exponents of previous samples in a scanning order, and significance and magnitude code bits for the code blocks are arranged into the plurality of bit streams, 
2the decompression method involving inverse wavelet transformation of the image subbands, where the subband image samples are recovered from code-blocks, with a block decoding process that comprises:
retrieving significance and magnitude code bits for the code-block from the plurality of bit streams that are able to be processed concurrently; 
decoding the subband image samples of the code-block on the group-by-group basis, where the group consists of n consecutive samples, organized in accordance with a scanning pattern; 
assigning a coding context to each group, the coding context depending only on the decoded significance of samples associated with previously decoded groups in the scanning order, wherein groups are identified as  AZC groups where all of the decoded samples used to form the coding context for the group are insignificant; 
decoding significance information on  the group-by-group basis from the at least two separate bit-streams comprising: 
the first bit-stream that is decoded to produce the group significance symbol for all groups identified as AZC groups, where the group significance symbol indicates whether or not any sample in the group is significant, and 
the second bit-stream that is decoded to determine the significance of all samples in the group, for non-AZC groups and significant AZC groups, where at least one sample 3in the group is significant; 
for each sample decoded as significant, decoding the magnitude-minus-one value and sign information for significant samples from magnitude code-bits, using a decoding procedure that depends only on the significance and magnitude-exponents of previously decoded samples in the scanning order, then recovering the sample's magnitude by adding 1 to the decoded magnitude-minus-1 value; 
for each sample decoded as significant computing the sample's magnitude exponent, being the smallest non-negative integer e such that 2 raised to the power of e is greater than twice the magnitude minus one; and 
for all samples decoded as not significant, determining the sample's value to be 0.


Claim 108. (Currently Amended) The method in accordance with Claim 107, wherein the plurality of bit-streams comprises three bit-streams which are arranged to form a coded representation of the code- block, referred to as the code-block's codeword segment, by   a third bit-stream and the first bit-stream of the three bit-streams growing forward consecutively from the start of the codeword segment, while  the second bit-stream grows backward from the end of the codeword segment, and wherein the method further comprises: 4identifying the interface between the two forward growing bit-streams and the overall length of the codeword segment, based on identifying the interface, recovering  the three bit-streams from the codeword segment, and concurrently decoding processing  the three bit-streams.

Claim 110. (Currently Amended) The method in accordance with Claim 107, wherein decoding of significance within the group is based on context, the context for the group being determined from the significance information that has already been decoded for previous groups in the scanning order, and where the context of the group also determines whether it is an AZC group or a non- AZC group.

Claim 112. (Currently Amended) The method in accordance with Claim 108, wherein decoding the magnitude- minus-one and sign information for significant samples includes deinterleaving from the second bit stream the variable length coded part of the magnitude-minus-one and sign information and code bits that jointly encode the significance of all samples within each significance AZC group and each non-AZC group, wherein the magnitude-minus-one and sign information for significant samples is separated into a variable length coded part and an uncoded part, where the bits produced by the variable length coded part are interleaved into the second bit-stream, along with the code bits that jointly encode the significance of all samples within each significance AZC group and each non-AZC group, while the uncoded part is arranged within the third bit- stream, referred to as a raw bit-stream.
Claim 120. (Currently Amended) A decoding apparatus, comprising:
 a memory; and
 a processor that is in communication with the memory and has a structure to perform instructions from a program stored in the memory so that a method of decompressing imagery that has been compressed is performed by a method involving wavelet transformation of the image, where subband image samples are formed into code-blocks encoded into a plurality of bit streams that are able to be decoded concurrently, the plurality of bit streams including at least two separate bit-streams wherein significance information is encoded on a  group-by-group basis within the at least two separate bit-streams comprising: 
a first bit-stream that encodes a group significance symbol for all groups identified as all zero context (AZC) groups, where the group significance symbol indicates whether or not any sample in a group is significant, and 
a second bit-stream that jointly encodes the significance of all samples in the group, for non-AZC groups and significant AZC groups, where at least one sample in the group is significant, the at least two separate bit-streams being able to be concurrently decoded, and 
wherein magnitude-minus-one value and sign information for significant samples, is coded using codes that depend only on the significance and magnitude-exponents of previous 9samples in a scanning order, and significance and magnitude code bits for the code blocks are arranged into the plurality of bit streams, 
the decompression method involving inverse wavelet transformation of the image subbands, where the subband image samples are recovered from code-blocks, with a block decoding process performed by the processor performing instructions from the program, wherein the block decoding process comprises: 
retrieving significance and magnitude code bits for the code-block from the plurality of bit streams that are able to be processed concurrently; 
decoding the subband image samples of the code-block on the group-by-group basis, where the group consists of n consecutive samples, organized in accordance with a scanning pattern; 
assigning a coding context to each group, the coding context depending only on the decoded significance of samples associated with previously decoded groups in the scanning order, wherein groups are identified as  AZC groups where all of the decoded samples used to form the coding context for the group are insignificant; 
decoding significance information on  the group-by-group basis from the at least two separate bit-streams comprising: 
the first bit-stream that is decoded to produce the group significance symbol for all groups identified as AZC groups, where the group significance symbol indicates whether or not any sample in the group is significant, and 
10the second bit-stream that is decoded to determine the significance of all samples in the group, for non-AZC groups and significant AZC groups, where at least one sample in the group is significant; 
for each sample decoded as significant, decoding the magnitude-minus-one value and sign information for significant samples from magnitude code-bits, using a decoding procedure that depends only on the significance and magnitude-exponents of previously decoded samples in the scanning order, then recovering the sample's magnitude by adding 1 to the decoded magnitude-minus-1 value; 
for each sample decoded as significant computing the sample's magnitude exponent, being the smallest non-negative integer e such that 2 raised to the power of e is greater than twice the magnitude minus one; and 
for all samples decoded as not significant, determining the sample's value to be 0.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Fukuhara et al (US 7,330,598 and hereafter referred to as “Fukuhara”) discloses a method of image compression, where image samples are formed into code-blocks, with a block coding process that comprises: coding significance information for a set of samples, using codes that depend only on the significance of previous samples in a scanning order(Column 8, lines 6-33, Figure 6-7); coding magnitude and sign information for a set of samples, using codes that depend only on previous magnitude and significance information in the scanning order (Column 8, lines 19-37); arranging the significance and magnitude code bits on a set by set basis, such that the significance bits associated with each set of samples appear together in the coded representation (codeword segment) (Column  6 lines 58-67, Column 7, lines 1-37); repeating the coding and code bit arrangement steps for each set of samples in the code- block (Column  6 lines 58-67, Column 7, lines 1-37, Column 8 lines 6-37, Column 9, 10-18).  
The prior art of record does not teach method of decompressing imagery that has been compressed using a method involving wavelet transformation of the image, where subband image samples are formed into code-blocks encoded into a plurality of bit streams that are able to be decoded concurrently, the plurality of bit streams including at least two separate bit-streams wherein significance information is encoded on a group by group basis within the at least two separate bit-streams comprising: a first bit-stream that encodes a group significance symbol for all groups identified as all zero context (AZC) groups, where the group significance symbol indicates whether or not any sample in the group is significant, and a second bit-stream that jointly encodes the significance of all samples in a group, for non-AZC groups and significant AZC groups, where at least one sample in the group is significant, the at least two separate bit-streams being able to be concurrently decoded, and wherein magnitude-minus-one value and sign information for significant samples, is coded using codes that depend only on the significance and magnitude-exponents of previous samples in the scanning order, and significance and magnitude code bits for the code blocks are arranged into the plurality of bit streams, 2the decompression method involving inverse wavelet transformation of the image subbands, where subband image samples are recovered from code-blocks, with a block decoding process that comprises: retrieving significance and magnitude code bits for the code-block from a plurality of bit streams that are able to be processed concurrently; decoding the samples of the code-block on a group-by-group basis, where a group consists of n consecutive samples, organized in accordance with a scanning pattern; assigning a coding context to each group, the coding context depending only on the decoded significance of samples associated with previously decoded groups in scanning order, wherein groups are identified as all zero context (AZC) groups where all of the decoded samples used to form the coding context for the group are insignificant; decoding significance information on a group by group basis from at least two separate bit-streams comprising: a first bit-stream that is decoded to produce a group significance symbol for all groups identified as AZC groups, where the group significance symbol indicates whether or not any sample in the group is significant, and a second bit-stream what is decoded to determine the significance of all samples in a group, for non-AZC groups and significant AZC groups, where at least one sample 3in the group is significant, these bit-streams having the property that they can be concurrently decoded; for each sample decoded as significant, decoding a magnitude-minus-one value and sign information for significant samples from magnitude code-bits, using a decoding procedure that depends only on the significance and magnitude-exponents of previously decoded samples in the scanning order, then recovering the sample's magnitude by adding 1 to the decoded magnitude-minus-1 value; for each sample decoded as significant computing the sample's magnitude exponent, being the smallest non-negative integer e such that 2 raised to the power of e is greater than twice the magnitude minus one; and for all samples decoded as not significant, determining the sample's value to be 0.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 12, 2022